 



Exhibit (10)c.
AMENDMENT TO THE
AMENDED AND RESTATED
GENESCO EMPLOYEE STOCK PURCHASE PLAN
     WHEREAS, Genesco Inc. (the “Company”) maintains the Amended and Restated
Genesco Employee Stock Purchase Plan (the “Plan”); and
     WHEREAS, the Company has entered into an Agreement and Plan of Merger,
dated June 17, 2007, with The Finish Line, Inc. and Headwind, Inc. (the “Merger
Agreement”); and
     WHEREAS, in accordance with the Merger Agreement, the Company desires
(i) to suspend Participant contributions to the Plan effective as of
September 28, 2007, (ii) to suspend any future Plan Years and enrollment years
under the Plan subsequent to September 28, 2007, (iii) to apply accumulated
contributions of persons participating in the Plan on September 28, 2007 to
purchase Company common stock on such date in accordance with the Plan’s terms
and (iv) to terminate the Plan upon the “Effective Time” as defined in the
Merger Agreement.
     NOW THEREFORE, effective September 28, 2007, the Company hereby amends the
Plan as follows:

  1.   Section 2.13 of the Plan is amended in its entirety to read as follows:

     2.13 PLAN YEAR
     The Plan Year shall be coterminous with the fiscal year of Genesco. The
enrollment year shall be the first day of October and ending on the last day of
September in the following calendar year. The initial enrollment year commenced
on October 1, 1995. The 2007 Plan Year (February 1, 2007 to January 31, 2008)
and the 2006 enrollment year (October 1, 2006 to September 30, 2007) shall each
respectively end on September 28, 2007 and the 2007 Plan Year and the 2006
enrollment year shall be the final Plan Year and enrollment year under this
Plan.

  2.   A new Section 2.17 is added to the Plan, which shall read as follows:

     2.17 MERGER AGREEMENT
     The Agreement and Plan of Merger by and among The Finish Line, Inc.,
Headwind, Inc. and Genesco Inc. dated June 17, 2007.

  3.   Section 5.1 shall be amended by appending the following sentence to the
end of the Section:

     No Participant contributions shall be accepted by the Employer under this
Plan after September 28, 2007.

1



--------------------------------------------------------------------------------



 



4. The Plan shall terminate upon the “Effective Time” as set forth in the Merger
Agreement.
5. Notwithstanding paragraphs 1, 3 and 4 hereof, in the event the Merger
Agreement is terminated for any reason, a new “short” Plan Year and enrollment
year shall begin, and Participant contributions shall recommence, on the first
day of the month following the month in which the termination shall have
occurred.
     IN WITNESS WHEREOF, Genesco Inc. has caused this Amendment to the Plan to
be executed on this 4th day of September, 2007, by the person named below, to be
effective as of September 28, 2007.

                  GENESCO INC.    
 
           
 
  By:   /s/ Roger G. Sisson    
 
             
 
  Name:   Roger G. Sisson      
 
  Title:   Senior Vice President,
Secretary and General Counsel    

2